Citation Nr: 0935306	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1972 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for PTSD.  

On his July 2006 substantive appeal, the Veteran indicated 
that he wanted to testify before a Veterans Law Judge at a 
Travel Board hearing.  The Veteran was scheduled for a Travel 
Board hearing in January 2007; however, he requested that the 
hearing be postponed and his request was granted.  The 
Veteran was scheduled another Travel Board hearing in March 
2007; however, he did not report to the hearing and he has 
not given good cause as to why a new hearing should be 
scheduled.  The Board, then, finds that all due process has 
been satisfied with respect to the Veteran's right to a 
hearing.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has current posttraumatic 
stress disorder (PTSD) that is causally related to service.  


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in May 2005 that fully addressed 
all required notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the Veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA treatment records dated from February 1990 to May 2006 and 
private medical records dated from April 1984 to July 1985.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

The Veteran, through his representative, has argued that the 
Veteran should be afforded a VA examination to determine if 
he has a current diagnosis of PTSD.  However, the Board finds 
a VA examination is not necessary because there is 
sufficient, competent medical evidence of record which shows 
the Veteran's current diagnosis of clinical disorders on Axis 
I of the DSM-IV multiaxial classification competent evidence, 
with no competent evidence of a diagnosis of the claimed 
disability, i.e., PTSD.  See 38 C.F.R. § 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  


With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV or the American Psychiatric Associations' Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Veteran has asserted that he was exposed to several 
stressful events during his active military service as an 
infantry medic, which he believes caused him to develop PTSD.  
Specifically, he has asserted that, in April 1973, he treated 
soldiers who were involved in a double helicopter crash 
outside Fort Hood, Texas.  The Veteran has also reported 
instances when he treated other soldiers who were injured 
from various incidents, including being run over by tanks and 
jeeps, some of whom subsequently died.  

While the Veteran has provided potentially verifiable 
stressors, review of the record reveals he does not have a 
competent diagnosis of PTSD.  The Board has carefully 
reviewed the evidentiary record, which contains medical 
records dated as early as 1970.  The evidence shows the 
Veteran has received inpatient and outpatient treatment for 
alcohol dependence and substance abuse, as well as various 
psychiatric disorders variously diagnosed as dysthymia, 
depression, paranoid schizophrenia, organic delusional 
disorder, and paranoid personality disorder.  See VA 
treatment records dated from February 1990 to May 2006; see 
also private medical records dated from April 1984 to July 
1985.  The evidentiary record does not contain a competent 
diagnosis of PTSD.  

In this context, review of the record reveals the Veteran has 
indicated to his treating physicians that he believes he has 
PTSD and he has received repeated psychiatric testing to 
confirm his diagnosis.  In October 2005, a VA psychiatrist 
opined that the Veteran does not have schizophrenia, but may 
have episodes of psychosis mixed in with PTSD, noting that 
PTSD was not full-blown at the time.  However, the VA 
psychiatrist submitted an addendum to his previous report 
indicating that, after further chart review and discussion 
with a colleague, he believed the Veteran does not have PTSD.  
See November 2005 VA outpatient treatment record.  While the 
VA physician did not provide a rationale for either opinion, 
the Board finds the addendum to be consistent with the other 
evidence of record, including subsequent treatment records, 
which are negative for a diagnosis of PTSD.  See VA 
outpatient treatment records dated from February 1990 to May 
2006.  

The Board does note that a December 2005 VA treatment records 
contains a notation of "PTSD" in the Veteran's medical 
history; however, that notation clearly referred to the 
Veteran's unrelated diagnosis of posttraumatic seizure 
disorder, given that the December 2005 notation was made by 
the same physician who had diagnosed the Veteran with his 
seizure disorder in May 2005.  See VA outpatient treatment 
records dated May and December 2005.  Moreover, subsequent 
treatment records do not contain a diagnosis of posttraumatic 
stress disorder.  

In summary, the evidentiary record does not contain a 
competent diagnosis of PTSD.  The Board does not doubt the 
Veteran sincerely believes he has PTSD due to stressful 
events during service; however, there is no indication that 
he has the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board recognizes that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  However, a diagnosis of PTSD must be made 
by a medical professional.  See 38 C.F.R. § 3.304(f) (2008); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Without a diagnosis of PTSD, VA need not determine whether 
the evidence of record shows a causal nexus between alleged 
current PTSD symptomatology and a claimed in-service 
stressor, since the Veteran's claim may only be granted if he 
has a current diagnosis.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  A competent diagnosis of PTSD has not 
been shown at any time during the pendency of this claim and 
appeal; therefore, service connection for PTSD is not 
warranted.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007). 

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the Veteran's claim for service 
connection for PTSD, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


